Citation Nr: 0737427	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-10 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation for post-traumatic stress 
disorder (PTSD) in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD and assigned a 50 percent evaluation.  The veteran 
perfected a timely appeal with respect to that evaluation.

A hearing before the undersigned acting Veterans Law Judge 
was held via videoconference in October 2007.  A transcript 
of that hearing has been associated with the claims file.  

At the hearing before the Board, the veteran indicated that 
he was unemployable due in part to his PTSD.  This evidence 
reasonably raises an informal claim for a total disability 
rating based on individual unemployability (TDIU).  That 
claim is referred to the RO for consideration.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by nightmares, 
depressive mood, isolation, avoidance, hypervigilance, and 
irritability.

2.  An inability to establish and maintain effective 
relationships, or symptoms on par with the level of severity 
contemplated by these criteria, has not been shown.  




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.19, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The veteran was medically evaluated in conjunction with his 
claim in April 2004.  The examiner noted normal orientation 
as well as appropriate behavior and hygiene, no speech 
difficulties, no panic attacks, affect was termed 
"abnormal," and his mood was depressed.  There were no 
delusions, hallucinations, or psychoses.  The veteran 
reported "passive" thoughts of death during his 1996 
divorce, but had no present suicidal or homicidal ideation.  
There was no impaired judgment or memory.  The examiner 
diagnosed PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 52.

The GAF scores are a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness. See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-
95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

A score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  Higher GAF scores reflect mild to minimal 
symptoms.  See Carpenter, 8 Vet. App. at 242.  In reaching a 
determination in this case, the Board has considered the 
whole of the evidence, to include the veteran's statements, 
the assigned GAF scores, and the medical evidence.

At the October 2007 hearing, the veteran testified that his 
symptomatology had changed very little since his April 2004 
evaluation, which included frequent nightmares, chronic sleep 
impairment, hypervigilance, avoidance, and a depressive mood.  
He took several medications per day in order to regulate his 
symptoms and received regular VA treatment for PTSD.  

The veteran indicated that he ate breakfast in a local 
restaurant during the early morning hours when it was less 
crowded.  He indicated that he had withdrawn from activities 
such as attending church and American Legion meetings.  
However, he often visited his sister who lives nearby.  

The veteran reflected that he lived in an isolated area and 
had cleared the surrounding trees and foliage in order to 
create a "perimeter" around his home.  He testified that he 
often patrolled his land at night while armed.  He noted that 
he often became so agitated during his nightmares that he 
would fall out of bed;  thus, he had installed railings 
around his bed to prevent injury.  He attributed an inability 
to work in part to his PTSD symptomatology.  

Outpatient treatment records reflect on-going complaints of 
depression, low energy, nightmares, avoiding crowds, etc.; 
however, his condition was generally reported as stable and 
it appears that he had various interactions with his family 
(helping sister with Christmas decorations, driving a cousin 
to another city.

After a careful review of the evidence, the Board finds that 
a rating of 50 percent is appropriate.  Specifically, the 
veteran reported nightmares, sleep impairment, avoidance, 
hypervigilance, isolation, and irritability, and has been 
observed to be mildly depressed.  While these symptoms are 
certainly limiting, they tend to approximate more closely the 
criteria outlined for a 50 percent rating. 

Moreover, the evidence reflects that the veteran's flow of 
speech is appropriate, he maintains personal hygiene, his 
judgment is not impaired, and there is no indication of 
hallucinations or delusions.  Further, he maintains a good 
relationship with family members, has no suicidal or 
homicidal ideation, and no obsessional rituals.  He has been 
shown to function independently, although he eats his meals 
outside of his home.  

In addition, his GAF score of 52 reflect only moderate 
symptomatology.  Although the veteran is unable to work, a 
review of the record indicates that since 1998 he has 
received a nonservice-connected pension for work-related 
injuries severe enough preclude gainful employment.  
Accordingly, a rating in excess of 50 percent is not 
warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
However, the weight of the credible evidence demonstrates 
that the manifestations of the veteran's PTSD have warranted 
no more than a 50 percent rating since December 2002, the 
effective date of service connection. 

In addition, the Board has considered the veteran's 
statements and sworn testimony regarding his PTSD.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Although his statements and sworn testimony are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled. Id. at 490-91; see also Sutton v. 
Nicholson, 20 Vet. App. 419 (2006) (compliance with 38 
U.S.C.A. § 5103(a) notice was not required in an appeal for 
an increased rating from a pre-VCAA grant of service 
connection); VAOPGCPREC 8-2003 (notices of disagreement do 
not constitute new claims requiring VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the veteran had actual knowledge of the 
rating element of his claim; however, he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Nonetheless, 
any questions as to the appropriate effective date to be 
assigned is moot as the claim has been denied.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service medical records and VA outpatient treatment records 
pertinent to his treatment for PTSD.  The veteran submitted 
lay evidence as to his stressors and current symptomatology, 
and was provided an opportunity to set forth his contentions 
during the hearing before the undersigned acting Veterans Law 
Judge.  

In addition, the veteran was afforded a VA medical 
examination in April 2004.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the preponderance of the evidence is against the veteran's 
claim for an increased disability rating for PTSD, the 
benefit-of-the-doubt rule is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.



____________________________________________
L.A. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


